Case 1:21-cr-00235-RJL Document 13 Filed 08/19/21 Page 1 of 1

NOTICE OF APPEARANCE IN A CRIMINAL CASE

CLERK’S OFFICE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
WASHINGTON, D.C. 20001

UNITED STATES OF AMERICA

vs. Criminal Number 21-CR-235(1)-RJL

RICHARD FRANKLIN BARNARD
(Defendant)

 

TO: ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT | APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.

| AM APPEARING IN THIS ACTION AS: (Please check one)

CT] CJA [J RETAINED [=] FEDERAL PUBLIC DEFENDER

Be hea: See An -
(/ (ignature)

PLEASE PRINT THE FOLLOWING INFORMATION:

Jesus M. Salinas, Jr. /Texas 24057366
(Attorney & Bar ID Number)

Federal Public Defender
(Firm Name)

504 Lavaca St., Ste. 960

(Street Address)

Austin TX 78701
(City) (State) (Zip)

(512) 916-5025

(Telephone Number)

 

 

 

 

 
